DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s response to election/restriction filed 08/29/2022.

Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 08/29/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.

Claims 1-20 are pending.  Claims 1-10 are being examined.  Claims 11-120 are withdrawn from further consideration as being drawn to non-elected inventions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Overn (US 2942859) in view of Ishii et al. (US 2013/0310593 A1).
Considering claims 1 and 5-6, Overn teaches a device comprising a liquid/water supply unit which comprises a liquid/water supply line connected with a stirring tank comprising a stirring unit (i.e., agitator) and that supplies liquid/water into the stirring tank; a solid supply unit which comprises a solid supply line connected with the stirring tank and that supplies solid into the stirring tank (Overn, Fig. 1 and claim 1).  
Overn teaches a specific gravity detection unit, which detects specific gravity of the solution produced by mixing of liquid and solid being stirred inside the stirring tank and generates a corresponding specific brevity signal thereof; a control unit which analyzes the specific gravity detection signal that is generated in and supplied from the specific gravity detection unit, compares the detected specific gravity of the solution with a predetermined discharge range of a specific gravity, and generates a corresponding feedback control signal thereof so that the detected specific gravity of the solution is included in the predetermined discharge range of the specific gravity, thereby controlling the specific gravity of the solution inside the stirring tank by teaching controlling the supply of solid and liquid into the stirring tank under the influence of a specific gravity of the solution in order to achieve desired concentration (Overn, Col. 1 lines 19-29 and lines 46-62, claim 1).
Overn teaches a solution discharge unit which comprises a solution discharge line connected with the stirring tank and that discharges solution produced inside the stirring tank to the outside of the stirring tank through the solution discharge line by teaching transfer of the solution from the mixing section to the storage section (Overn, Col. 2 lines 5-10).
Overn teaches the stirring unit comprises a stirrer which rotates as an external force is transmitted thereto and stirs the liquid and solid and a stirring operation unit generates rotational power to the stirrer by teaching that it comprises an agitator (Overn, Col. 1 lines 23-29), he does not explicitly teach a predetermined stirring vibration atmosphere.
However, Ishii teaches an apparatus for producing a mixed solution comprising a mixing vessel for preparing an aqueous mixed solution (Ishii, abstract).  Ishii teaches a stirring unit is provided for the aqueous mixed solution in the mixing vessel and teaches an ultrasonic vibration device together with the stirring contributes to the dissolution of a powder such as Nb compound (Ishii, [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to stir in a predetermined stirring vibration atmosphere by further including a stirring vibration unit which comprises an ultrasonic wave generator that generates vibration wave in the stirring unit of Overn.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve better/desired dissolution of the solid into liquid/water with a reasonable expectation of success.
It should be noted that the claims are directed to a device and “a urea manufacturing device” is a mere statement of purpose or use.  Overn teaches a device comprising a liquid/water supply unit which comprises a liquid/water supply line connected with a stirring tank comprising a stirring unit and that supplies liquid/water into the stirring tank; a solid supply unit which comprises a solid supply line connected with the stirring tank and that supplies solid into the stirring tank.  The device of Overn can be used for producing any solution including a urea water solution.  The liquid supply unit/line can be used for any liquid including water and the solid supply unit/line can be used for any solid including urea.
Considering claim 2, the claims are directed to a device comprising a specific gravity detection unit.  The recitation “the specification gravity of urea water discharge is in a range of 1.305 sg to 1.315 sg” is the manner in which the device is operated and does not impart any additional structural limitations to the device.  The device of Overn/Ishii is capable of being operated such that the specific gravity is in a range of 1.305 sg to 1.315 sg.
Considering claims 3-4, Overn teaches controlling the supply of solid and liquid into the stirring tank under the influence of a specific gravity of the solution in order to achieve desired concentration (Overn, Col. 1 lines 19-29 and lines 46-62, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the control unit to increase the supply of liquid/water into the stirring tank when the specific gravity exceeds desired value and to increase the supply of solid (i.e., urea) into the stirring tank when the specific gravity is lower that a desired value.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired concentration of the solution with a reasonable expectation of success.
Considering claim 9, Overn does not explicitly teach a filtration unit which is provided in the solution discharge line (i.e., urea water discharge line) and filters impurities being discharged through the solution discharge line.
However, Ishii teaches solid matters which have not dissolved in the liquid may still remain in the solution and need to be filtered in order to obtain a uniform and clear mixed solution (Ishii, [0070], [0091], [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration unit which is provided in the solution discharge line of Overn.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to filter out any residual solids remaining in the solution to obtain a uniform and clear mixed solution with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Overn (US 2942859) in view of Ishii et al. (US 2013/0310593 A1) and Mitsumoto et al. (US 2017/0288215 A1).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a pure water filtration unit.
Overn teaches a pure water supply control unit and an injection unit by teaching the supply of water is delivered to the mixing tank form a suitable source to a suitable conduit comprising a float and a valve to control of the delivery of liquid to the mixing compartment (Overn, Col. 2 lines 25-30).
Overn does not explicitly teach a pure water filtration unit which is provided on the inlet side of the pure water supply line and filters the water supplied from the outside into pure water.
However, Mitsumoto teaches the use of water having been passed through a filter as the preferred source of water for the production of a composite metal oxide (Mitsumoto, [0159]).  It should be noted that Ishii is directed to the production of composite metal oxides (Ishii, [0002]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a pure water filtration unit which is provided on the inlet side of the pure water supply line and filters the water supplied from the outside into pure water.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a water supply with a purity suitable for the production of a composite metal oxide with a reasonable expectation of success. 
Ishii teaches maintaining the water temperature within a specific range in order to achieve desired dissolution and accurate amount of solid (Ishii, [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a temperature control unit which is provided between the pure water filtration unit and the pure water supply control unit in the pure water supply line and controls the temperature of pure water to a predetermined supply temperature.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the liquid/water temperature is at a suitable temperature for desired dissolution with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Overn (US 2942859) in view of Ishii et al. (US 2013/0310593 A1) and Lacalle Bayo et al. (US 2017/0076825 A1).
Considering claim 8, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a particle forming unit.
Overn teaches supplying the powder from a hopper under the control of a float under the influence of the specific gravity; controlling the supply of solid into the stirring tank under the influence of a specific gravity of the solution (Overn, Col. 1 lines 50-56, claim 1).  Thus, Overn teaches a solid supply control unit.
Overn does not explicitly teach a particle forming unit.
However, Ishii teaches small particle diameters are preferred from the point of view of easy dissolution (Ishii, [0081]).  Lacalle Bayo teaches the use of hoppers for supplying solids, the hoppers are vibrated to break up any lumps, and could also have a crushing device to grind the granules and facilitate dissolving (Lacalle Bayo, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a particle forming unit which forms the solid (i.e., urea) stored in the storage unit in particles and a urea supply unit which supplies an accurate amount of the particulated solid (i.e., urea) into the stirring unit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired particle for ease of dissolution with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Overn (US 2942859) in view of Ishii et al. (US 2013/0310593 A1) and Snyder et al. (US 2002/0085447 A1).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the device further comprises a cleaning unit.
Overn does not explicitly teach the device further comprises a cleaning unit which comprises a cleaning line connected with the pure water supply line (liquid supply line) and the urea water discharge line (solution discharge line), and that selectively removes the urea water (solution) that remains in the stirring tank or the urea water discharge line (solution discharge line) using the pure water (liquid) supplied from the pure water supply line (liquid supply line).
However, Snyder teaches a system comprising a mix tank wherein a stirrer is used for blending components into a solution and a process tank for receiving the solution (Snyder, [0020]).  Snyder teaches clearing the blending tank after each batch b introducing deionized water into the tank to cleanse the blending tank in preparation for the following batch; the water can also go through the process tank loop (Snyder, [0051]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cleaning unit which comprises a cleaning line connected with the water supply line and the solution discharge line, and that selectively removes the solution that remains in the stirring tank or the solution discharge line using the water supplied from the water supply line.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to clean the stirring tank and remove any residual solution in the stirring tank prior to starting a new batch with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734